Applicant's arguments filed on 10/05/2022 regarding 112(f) interpretation have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    172
    726
    media_image1.png
    Greyscale
Applicant argues




In the legal precedence above, Ma. Inst. of Tech. v. Abacus Soft and Apex Inc. v. Raritan Computer, Inc., the “circuit” is “combined with a description” and “‘circuit’ is coupled with a description”. This point is further illustrated in the disclosures of patents in the precedence, such as Fig. 2 in US4500919A, and Fig. 2 in US5721842A, and corresponding paragraphs in the specifications.  However, in instant specification, there is no description coupled to the term circuit. There is no similar disclosure of “circuit” as to the legal precedence, only a generic “the functionality may be implemented in one or more hardware accelerators, application specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), etc.” in instant disclosure, Spec [0040].   The instant Fig. 1-4 only illustrates mathematical processes that could be carried out by any generic processor, not a circuit level specification, and far from the disclosure in spec relating to the term circuit in the legal precedence quoted above to an ordinary skill in the art.    Therefor the legal precedence quoted by applicant are not applicable to instant application, and interpretation under 112(f) in previous office actions are still proper, and are still set forth.

Applicant’s arguments with respect to rejections under 35 USC § 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


DETAILED ACTION

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  

A detection circuit, a feature point identification circuit, in claims 8-14.
a sparse optical flow circuit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 3-6, 8-11, 23 and 15, 17, 19-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being  anticipated by Moorby (US 6192156).

Regarding claim 1,   Moorby teaches a method comprising: 
receiving a frame( Col 2, line 58-63, time-based sequences of image); 
detecting a set of feature points within the frame ( Col. 2, line 50-57, Feature points are then selected) ; 
generating a first image that indicates locations of the set of feature points within the frame( 51-1 in Fig. 4) ; 
generating a second image ( 100 in Fig. 5) that indicates respective rectangular neighborhoods, wherein each of the respective rectangular neighborhoods corresponds to one of a set of tracked feature points ( 51-1 in Fig.4, 104 in fig. 5), wherein each of the respective rectangular neighborhoods indicated in the second image is larger in area than a respective feature point of the set of feature points indicated in the first image( 51-2 in Fig. 4); and 
generating a third image based on the first image and the second image, wherein the third image indicates locations of a subset of the set of feature points excluded from the respective rectangular neighborhoods( 51-F in Fig. 4).

Regarding claim 3,   Moorby teaches the method of claim 1, wherein the frame is a first frame, and the set of tracked feature points is associated with a second frame that is prior to the first frame( Col 2, line 58-63, time-based sequences of image).

Regarding claim 4,   Moorby teaches the method of claim 1 further comprising adding the subset of the set of feature points to the set of tracked feature points ( Fig. 4).

Regarding claim 6,   Moorby teaches the method of claim 1, further comprising determining a set of coordinates for each feature point of the subset of the set of feature points based on the third image ( 51-1 in Fig.4, 104 in fig. 5).

Regarding claim 22,   Moorby teaches the method of claim 1, wherein dimensions of the first image are equal to dimensions of the frame, and wherein dimensions of the second image are equal to the dimensions of the frame( Col 2, line 58-63, time-based sequences of image).

Claims 8-11, 23 and 15, 17, 19-20 recite the system and medium for the method in claims 1, 3-6, 22. Since Moorby also teaches a system( Figure 1) and medium ( 25 in Figure 1), Claims 8-11, 23 and 15, 17, 19-20 are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorby

Regarding claim 21,   Moorby teaches the method of claim 1.
Moorby does not expressly teach wherein each of the rectangular neighborhoods has a 3x3 pixel area or a 5x5 pixel area.
However, an image is a two-dimensional array of finite number of pixels, such as 360p, 720p etc. 
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to try 3x3 or 5x5 areas,  since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Claims 13 and 24 recite the system and medium for the method in claim 21. Since Moorby also teaches a system( Figure 1) and medium ( 25 in Figure 1), claims 13 and 24 are also rejected.

Allowable Subject Matter
Claims 7, 14 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661